 


114 HR 854 IH: Compact-Impact Aid Act of 2015
U.S. House of Representatives
2015-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 854 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2015 
Mr. Takai (for himself, Mr. Sablan, Ms. Gabbard, and Ms. Bordallo) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Compact of Free Association of 1985 to provide for adequate Compact-impact aid to affected States and territories, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Compact-Impact Aid Act of 2015. 2.Findings and purpose (a)FindingsCongress finds the following:
(1)In approving the Compact of Free Association it was not the intent of Congress to cause adverse consequences for States, territories, and other jurisdictions of the United States. (2)Congress declared that if any adverse consequences to States, territories, and other jurisdictions of the United States resulted from implementation of the Compact of Free Association, Congress would act sympathetically and expeditiously to redress those adverse consequences.
(3)The Government Accountability Office has reported that migration from the Freely Associated States has had a significant impact on Guam, the Commonwealth of the Northern Mariana Islands, and the State of Hawaii and some areas of the continental United States. (4)By placing demands on local governments for health, educational, and other social services, migration under the Compact has adversely affected the budgetary resources of several States and territories.
(5)Insufficient sums have been appropriated to cover the costs incurred by Guam, the Commonwealth of the Northern Mariana Islands, and the State of Hawaii, resulting from increased demands placed on health, educational, and other social services by individuals from the Federated States of Micronesia, the Republic of the Marshall Islands, and the Republic of Palau. (b)PurposeIt is the purpose of this Act to address the unfunded mandate and adverse financial consequences resulting from the Compact by meeting the obligations set forth in the Compact.
3.Ensuring mandatory appropriations and health services reimbursement as part of compact-impact aid
(a)In generalSection 104(e)(6) of the Compact of Free Association Act of 1985 (48 U.S.C. 1904(e)(6)) is amended to read as follows:  (6)Impact costs (A)Authorization and continuing appropriations (i)In generalThere is hereby authorized and appropriated to the Secretary of the Interior, for fiscal year 2015, $185,000,000 with subsequent increases as needed to address significant increases in migration for grants to any local government of the United States that demonstrates financial strain due to demands on public services by significant immigration of individuals from the Federated States of Micronesia, the Republic of the Marshall Islands, and the Republic of Palau, and to aid in defraying costs incurred by their governments as a result of increased demands placed on health, educational, social, or public safety services, or infrastructure related to such services due to the residence of qualified nonimmigrants.
(ii)AwardingThe grants under clause (i) shall be— (I)awarded and administered by the Department of the Interior, Office of Insular Affairs, or any successor thereto, in accordance with regulations, policies and procedures applicable to grants so awarded and administered; and
(II)used only for health, educational, social, or public safety services, or infrastructure related to such services, specially affected by qualified nonimmigrants. (iii)EnumerationFor purposes of carrying out this subparagraph, the Secretary of the Interior shall provide for periodic enumerations of qualified nonimmigrants in the States and territories of the United States. The enumerations—
(I)shall be conducted at such intervals as the Secretary of the Interior shall determine; and (II)shall be supervised by the United States Bureau of the Census or any other organization that the Secretary of the Interior selects.
(iv)AllocationThe Secretary of the Interior shall allocate to each of the governments of qualified affected areas, grants under clause (i) for a fiscal year on the basis of the ratio of the number of qualified immigrants (as most recently enumerated under clause (iii)) in the respective jurisdiction to the total of such numbers for all the jurisdictions. (B)Treatment of certain health care impact costsNotwithstanding any other provision of law, for purposes of providing medical assistance for qualified nonimmigrants under title XIX of the Social Security Act in the case of a State or territory referred to in subparagraph (A)(i)—
(i)such individuals shall be treated in the same manner as an individual described in section 402(a)(2)(G) of Public Law 104–193, as amended; (ii)the Federal medical assistance percentage shall be the same percentage as is applied to medical assistance for services which are received through an Indian Health Service Facility; and
(iii)payments under such title for medical assistance for such individuals shall not be taken into account in applying any limitations under section 1108 of the Social Security Act. (C)Qualified nonimmigrant definedIn this paragraph, term qualified nonimmigrant means a person admitted to the United States pursuant to—
(i)section 141 of the Compact of Free Association set forth in title II; or (ii)section 141 of the Compact of Free Association between the United States and the Government of Palau..
(b)Effective dateSection 104(e)(6)(B) of the Compact of Free Association Act of 1985, as amended by subsection (a), shall apply to medical assistance for items and services furnished during or after fiscal year 2015.  